Birns and Silverman, JJ., dissent in a memorandum by Silverman, J., as follows:
We would deny the motion for change of venue to New York County, without prejudice to renewal of the motion in Rockland County or other county specified in CPLR 2212 (subd [a]). A motion for change of venue may be made in the county to which defendant wants venue changed only in the special circumstances specified in CPLR 511 (subd [b]), i.e., change of venue demanded as of right because of improper county (CPLR 510, subd 1) and no affidavit opposing demand served by defendant. As the motion for change of venue in the present case was made on a discretionary ground, i.e., convenience of material witnesses, etc. (CPLR 510, subd 3), the motion is required to be made in the judicial district in which the action is triable, or in a county adjoining Rockland County. (Wachunas v Demas, 43 AD2d 979; Baker v Poliak & Sons, 277 App Div IP, CPLR 2212, subd [a]; see McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C511:2, p 137.) until the place of trial is changed by court order or consent, an action is triable in the county designated by plaintiff (CPLR 509), i.e., here Rockland County. Even where the motion is made on the nondiscretionary ground of improper county *556(CPLR 510, subd 1), but plaintiff serves an affidavit in response to defendant’s CPLR 511 (subd [b]) demand, a motion to change venue must be made in the judicial district in which the action was begun. (Ludlow Valve Mfg. v S. S. Silberblatt, Inc., 14 AD2d 291.)